DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 10/11/2022 is acknowledged.  
3.	Please do NOT enter the amendment to specification filed on 10/11/2022.
4.	Claims 2-4, 9, 37 and 39 have been cancelled.
5.	New claim 40 has been added.
6.	Claims 1, 5-8, 10-36, 38 and 40 are pending in this application.
7.	Claims 21-36 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2022.  Claims 15 and 40 remain/are withdrawn from consideration as being not read on the elected species of the fusion protein.  
Please note: SEQ ID NO: 3 as the elected species of fusion protein does not read on instant claim 11.  However, since prior art was found for the non-elected species of fusion protein recited in instant claim 11, for the purpose of compact prosecution, claim 11 is examined in the current office action.
8.	Applicant elected with traverse of Group 1 (claims 1-20 and 38) and elected SEQ ID NO: 3 as species of fusion protein in the reply filed on 4/6/2022.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 1 is drawn to a fusion protein comprising a main protein and two or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids, wherein the fusion protein has an increased half-life compared to the main protein without extension peptide; and a pharmaceutical composition comprising such fusion protein.  A search was conducted on the elected species; and SEQ ID NO: 3 as the elected species of fusion protein appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 15 and 40 remain/are withdrawn from consideration as being not read on the elected species.  Claims 1, 5-8, 10-14, 16-20 and 38 are examined on the merits in this office action. 

Terminal Disclaimer
9.	The terminal disclaimer filed on 10/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 11013789 B2 has been approved by the Office. 

Declaration under 37 CFR 1.132
10.	The Declaration of Christoph Kannicht under 37 CFR 1.132 filed on 10/11/2022 is sufficient to overcome the rejection to claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description).     



Withdrawn Objections and Rejections
11.	Objection to the drawings is hereby withdrawn in view of Applicant's amendment to the drawings.
12.	Objection to claims 2, 3, 5-7, 12, 13, 20 and 38 is hereby withdrawn in view of Applicant's amendment to the claim.
13.	Rejection to claims 4, 7, 10 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (Sections 25 and 26 of the Non-final office action dated 6/10/2022) is hereby withdrawn in view of Applicant's amendment to the claim.
14.	Rejection to claims 4, 5, 9 and 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph is hereby withdrawn in view of Applicant's amendment to the claim.
15.	Rejection to claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description) is hereby withdrawn in view of Applicant's amendment to the claim and Applicant's persuasive arguments.
16.	Rejection to claims 1, 2, 4-10, 12-14, 16-20 and 38 under 35 U.S.C. 101 is hereby withdrawn in view of Applicant's amendment to the claim.
17.	Rejection to claims 1, 2, 4-10, 12-14, 16-20 and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al (US 2010/0183556 A1) is hereby withdrawn in view of Applicant's amendment to the claim.
18.	Rejection to claims 1-14, 16-20 and 38 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US patent 11013789 B2 is hereby withdrawn in view of Applicant's filing of terminal disclaimer on 10/11/2022.

Maintained/Revised Objections
19.	The specification remains objected to for the following minor informality: The specification recites “hydroxlysine (Hydroxy-Lys)” on page 14, line 9 of instant specification.  There appears to be a typo in this recitation.  The recitation should be “hydroxylysine (Hydroxy-Lys)”.  Applicant is required to correct this error.
Furthermore, the specification recites "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" on page 14, lines 23-24 of instant specification.  There appears to be extra words in this recitation.  Applicant is required to correct this error.  
20.	The use of trademarks has been noted in this application, for example, Nuwiq® and Vihuma® on page 19, lines 1-2 of instant specification.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Response to Applicant's Arguments
21.	A substitute specification has been filed on 7/8/2020, which replaces the specification filed on 11/19/2018.  In the instant case, the page and/or line number of various paragraphs in the amendment to the specification filed on 10/11/2022 are inconsistent with the specification filed on 7/8/2020.  Therefore, the amendment to the specification filed on 10/11/2022 is not entered, and these objections are hereby maintained.

22.	(Revised due to Applicant's amendment to the claim) Claim 1 remains objected to for the following minor informality: Applicant is suggested to amend claim 1 as "A fusion protein comprising a main protein and two or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof; wherein the amino acid sequence of each of the two or more extension peptides is no more than 100 amino acids in length, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids; and wherein the fusion protein has an increased half-life compared to the main protein without extension peptide”.  
23.	(Revised due to Applicant’s amendment to the claim) Claim 8 remains objected to for the following minor informality: Applicant is suggested to amend claim 8 as "…wherein the two or more extension peptides are 20 to 60 amino acids in length".
24.	(Revised due to Applicant’s amendment to the claim) Claim 16 remains objected to for the following minor informality: Claim 16 contains the acronyms “PAI-1” and "PAI-3".  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, for example, plasminogen activator inhibitor 1 (PAI-1).  The abbreviations can be used thereafter.
	Furthermore, claim 16 recites "…factor FIII (FIII), factor FV (FV), factor FVII (FVII), factor FVIII (FVIII), factor FIX (FIX), factor FX (FX), factor FXI (FXI), factor FXII (FXII), factor FXIII (FXIII)…".  This recitation should be "…factor III (FIII), factor V (FV), factor VII (FVII), factor VIII (FVIII), factor IX (FIX), factor X (FX), factor XI (FXI), factor XII (FXII), factor XIII (FXIII)…".  Applicant is required to correct these errors.

Response to Applicant's Arguments
25.	Applicant fails to address all the minor issues in claims 8 and 16; and the amendment to claim introduces additional minor issue into claims 1 and 16.  Therefore, these objections are deemed proper and are hereby maintained. 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
26.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 

27.	Claims 1, 5-8, 10-14, 16-20 and 38 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
28.	(Revised due to Applicant’s amendment to the claim) Claim 1 recites "A fusion protein comprising a main protein and two or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids, wherein the fusion protein has an increased half-life compared to the main protein without extension peptide".  First, with regards to the limitation "wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length", in the instant case, since the fusion protein recited in instant claim 1 is one comprising a main protein and two or more extension peptides, the instant claimed fusion protein can have extra amino acids between and/or beyond the main protein and the extension peptides.  Therefore, it is unclear which amino acid/position is the cutoff between the main protein and the two or more extension peptides.  Second, the term "one or more extension peptide" is not recited in instant claim 1 ahead of the recited "the one or more extension peptide".  Taken all these together, the metes and bounds of instant claim 1 is vague and indefinite.  Because claims 5-8, 10-14, 16-20 and 38 depend from indefinite claim 1, and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Applicant's Arguments
29.	Applicant argues that "In light of the amendments being made to the claim, it is submitted that the claim is definite as written. Furthermore, Applicant respectfully submits that these points are germane to the question of the breadth of the claim, not the question of the definiteness of the claim. As noted in MPEP 2173.04, breath is not to be equated with definiteness. As such, Applicant respectfully submits that no further amendments are required on this point.”
30	Applicant's arguments have been fully considered but have not been found persuasive.
	In response to Applicant's arguments to instant rejection, the Examiner would like to point out that as stated in Section 28 above, in the instant case, it is unclear which amino acid/position is the cutoff between the main protein and the two or more extension peptides.  Furthermore, Applicant's amendment to claim 1 introduces additional issue into claim 1.  In addition, the Examiner would like to point out that instant rejection is not based on the breadth of the claim.  It is unclear how MPEP § 2173.04 applies to instant rejection.  Further clarification is required.     
Taken all these together, the rejection is deemed proper and is hereby maintained. 

Claim Rejections - 35 U.S.C. § 103
31.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
32.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

33.	(Revised due to Applicant's amendment to the claim) Claims 1, 5-8, 10-14, 16, 18, 20 and 38 remain rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al (WO 2014/011819 A2, cited and enclosed in the previous office action).
The instant claims 1, 5-8, 10-14, 16, 18, 20 and 38 are drawn to a fusion protein comprising a main protein and two or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids, wherein the fusion protein has an increased half-life compared to the main protein without extension peptide; and a pharmaceutical composition comprising such fusion protein.
Chhabra et al, throughout the patent, teach a chimeric protein comprising a VWF protein comprising the D' domain and D3 domain of VWF, one or more XTEN sequence, and a FVIII protein (as a main protein); wherein the VWF fragment, the XTEN sequence, and the FVIII protein are linked to or associated with each other; and wherein the VWF fragment can induce extension of half-life of the chimeric protein comprising a FVIII protein, for example, Abstract; and pages 2-3, paragraphs [0005] and [0006].  It meets the limitation of the main protein recited in instant claims 1 and 16; and the limitation "wherein the fusion protein has an increased half-life compared to the main protein without extension peptide" recited in instant claim 1.  Chhabra et al further teach the FVIII protein in the chimeric protein can be full length FVIII, for example, pages 87-88, Table 3.  It meets the limitation of instant claim 14.  Chhabra et al also teach the VWF fragment can be attached to the C-terminus of the FVIII protein; and/or forms the C-terminus of the chimeric protein; and the chimeric protein can comprise at least two, three, four, five, or six of such VWF fragments, for example, pages 2-3, paragraph [0006]; and page 12, paragraph [0027].  Furthermore, Chhabra et al teach using mammalian cell line such as HEK293 (a human kidney call line) to produce such chimeric protein, for example, page 14, paragraph [0032].  In addition, Chhabra et al teach a pharmaceutical composition comprising such chimeric protein, for example, page 14, paragraph [0033].   
The difference between the reference and instant claims 1, 5-8, 10-14, 16, 18, 20 and 38 is that the reference does not explicitly teach the limitation of the extension peptide recited in instant claims.  
However, Chhabra et al teach the fragment of VWF protein in the chimeric protein can be one comprising, consisting essentially of, or consisting of the D1, D2, D', D3, and A1 domains of VWF (comprising the amino acid sequence of instant SEQ ID NO: 1), for example, pages 62-65, Table 1; pages 71-72, paragraph [0142]; and claim 100.  
Therefore, in view of the teachings of Chhabra et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF (comprising the amino acid sequence of instant SEQ ID NO: 1); and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293 (a human kidney call line); and a pharmaceutical composition comprising such chimeric/fusion protein.  And in the broadest reasonable interpretation, the chimeric/fusion protein developed above is a fusion protein comprising the FVIII protein as the main protein and at least two, three, four, five, or six of peptide of instant SEQ ID NO: 1 as the extension peptides.  It meets the limitations of instant claims 1, 5-8, 10-14, 16, 18, 20 and 38. 
In view of the teachings of Chhabra et al as a whole, one of ordinary skilled in the art would have been motivated to develop a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293 (a human kidney call line); and a pharmaceutical composition comprising such chimeric/fusion protein, because Chhabra et al explicilty teach the fragment of VWF protein in the chimeric protein can be one comprising, consisting essentially of, or consisting of the D1, D2, D', D3, and A1 domains of VWF (comprising the amino acid sequence of instant SEQ ID NO: 1).
In view of the teachings of Chhabra et al as a whole, a person of ordinary skilled in the art would have reasonable expectation of success in developing a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF; and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments, wherein the chimeric/fusion protein has an increased half-life compared to FVIII protein, and wherein the chimeric/fusion protein is produced in mammalian cell line such as HEK293 (a human kidney call line); and a pharmaceutical composition comprising such chimeric/fusion protein. 

Response to Applicant's Arguments
34.	Applicant argues that “claim 1 is being amended herein to recite the fusion protein includes at least two extension peptides. Applicant respectfully submits that Chhabra does not disclose or suggest this subject matter.”
35.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant’s arguments about instant rejection, as stated in Section 33 above, in view of the teachings of Chhabra et al as a whole, it would have been obvious to one of ordinary skilled in the art to develop a chimeric/fusion protein comprising a fragment of VWF protein, one or more XTEN sequence, and a FVIII protein; wherein the fragment of VWF protein comprises, consists essentially of, or consists of the D1, D2, D', D3, and A1 domains of VWF (comprising the amino acid sequence of instant SEQ ID NO: 1); and it is fused to the C-terminus of the FVIII protein (as a main protein), and/or forms the C-terminus of the chimeric/fusion protein, wherein the chimeric/fusion protein can comprise at least two, three, four, five, or six of such VWF fragments.  
Therefore, Applicant's amendment to claim 1 fails to overcome this rejection.  The rejection is still deemed proper and is hereby maintained.  
  
Obviousness Double Patenting
36.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

37.	(Revised due to Applicant’s amendment to the claim) Claims 1, 5-8, 10-14, 16-20 and 38 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-12 of co-pending Application No. 17/633836.
38.	Instant claims 1, 5-8, 10-14, 16-20 and 38 are drawn to a fusion protein comprising a main protein and two or more extension peptides, wherein the amino acid sequence of the main protein is at least 80% identical to the amino acid sequence of a mammalian protein or a fragment thereof, and wherein the amino acid sequence of the one or more extension peptides is no more than 100 amino acids in length, has a sequence identity of at least 90% to SEQ ID NO: 1, and comprises a cluster of O-glycosylated amino acids, wherein the fusion protein has an increased half-life compared to the main protein without extension peptide; and a pharmaceutical composition comprising such fusion protein.
39.	Claims 10-12 of co-pending Application No. 17/633836 are drawn to a pharmaceutical composition comprising VWF peptide has an identity of at least 90 % to a section of the amino acid sequence of human VWF, wherein the section starts with amino acid 764 of SEQ ID NO: 2 and ends with an amino acid of SEQ ID NO: 2 in the range of 1200 to 2000.  
SEQ ID NO: 3 recited in claim 12 of co-pending Application No. 17/633836 is 99% identical to the fusion protein of instant SEQ ID NO: 3.
	Furthermore, with regards to the limitation "wherein the fusion protein has an increased half-life compared to the main protein without extension peptide" recited in instant claim 1; in the instant case, the peptide of SEQ ID NO: 3 recited in claim 12 of co-pending Application No. 17/633836 is 99% identical to the fusion protein of instant SEQ ID NO: 3, which meets all the structural limitations of the fusion protein recited in instant claims 1, 5-8, 10-14, 16-20 and 38.  And as evidenced by instant specification, "it is believed that the negative charge of the of the protein surface generated by the O-glycans leads to the half-life prolongation" (see page 14, lines 23-24 of instant specification).  Therefore, the peptide of SEQ ID NO: 3 recited in claim 12 of co-pending Application No. 17/633836 would have the property that the fusion protein has an increased half-life compared to the main protein without extension peptide.  And the MPEP states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.  Since the USPTO lacks the experimental facilities to make a further determination, the burden is on the Applicant to prove the otherwise.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

40.	(Revised due to Applicant’s amendment to the claim) For the same/similar reasoning/rational as the rejection set forth in Sections 37-39 above, instant 1, 5-8, 10, 12-14, 16, 18, 20 and 38 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of co-pending Application No. 17/326709.  In the instant case, in view of the combined teachings of claims 1-31 of co-pending Application No. 17/326709, it would have been obvious to one of ordinary skilled in the art to develop the fusion protein and a pharmaceutical composition comprising such fusion protein recited in instant claims 1, 5-8, 10, 12-14, 16, 18, 20 and 38.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
41.	Applicant argues that “the rejection will be addressed upon allowance of a claim set in one of the two applications.”
42.	Applicant's arguments have been fully considered but have not been found persuasive.  
	Until a properly executed terminal disclaimer is filed and approved by the Office, these Double Patenting rejections are maintained.

New Objections
43.	Claim 17 is objected to for the following minor informality: Claim 17 recites “…wherein the main protein has a sequence identity of at least 90 % identity to amino acids 764 to 1268 of SEQ ID NO: 2”.  Applicant is suggested to amend this recitation as “…wherein the main protein has a sequence identity of at least 90 % to amino acids 764 to 1268 of SEQ ID NO: 2”.

Examiner's Notes
44.	With regards to the limitation recited in instant claim 19, the Examiner is interpreting instant claim 19 includes all the limitations of the claim (claim 1) it depends on with further limitation of the amino acid sequence of the fusion protein.  Therefore, the scope of the fusion protein recited in instant claim 19 is interpreted as: A fusion protein comprising two or more extension peptides, wherein the amino acid sequence of each of the two or more extension peptides has a sequence identity of at least 90% to SEQ ID NO: 1 and comprises a cluster of O-glycosylated amino acids, and wherein the amino acid sequence of the fusion protein has an identity of at least 95% to a sequence selected from the group consisting of SEQ ID NOs: 3-11.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LI N KOMATSU/Primary Examiner, Art Unit 1658